Citation Nr: 0942952	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-09 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a vision or eye 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from September 1946 to March 
1948.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.      

In January 2009, the Board remanded this matter for further 
development.  


FINDING OF FACT

The Veteran's vision and eye disorders are not related to 
service.  


CONCLUSION OF LAW

A vision or eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claim, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.



I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in August 
2004 and March 2006.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In these letters, VA informed the Veteran of the 
elements of his claim, and of the evidence necessary to 
substantiate his claim.    See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2007).  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claim.  VA requested from 
the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA provided a notification letter to the Veteran prior to the 
November 2004 rating decision on appeal.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the Veteran regarding disability ratings 
and effective dates for the award of VA benefits until after 
the rating decision on appeal.  See Mayfield and 
Dingess/Hartman, both supra.   

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  The record indicates that the Veteran has 
been fully informed with regard to all aspects of his claim.  
And, following full notification, the RO readjudicated the 
Veteran's claim in the September 2009 Supplemental Statement 
of the Case.  See Mayfield, 444 F.3d 1328.  Based on this 
background, the Board finds VA's untimely notice in this 
matter to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with a VA compensation examination.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  




II.  The Merits of the Claim for Service Connection

The Veteran claims that a current eye disorder relates to his 
active service.  The RO originally denied this claim in a 
September 2002 rating decision.  The Veteran did not appeal 
that decision, so that decision became final.  See 38 
U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2009).  

In July 2004, the Veteran filed a claim to reopen his service 
connection claim.  The RO denied the Veteran's claim to 
reopen in the November 2004 rating decision on appeal.  

In January 2009, the Board found that new and material 
evidence had been included in the record since the September 
2002 rating decision, and therefore reopened the claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.156.  In that decision, the 
Board also remanded the claim for additional medical inquiry.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter the medical evidence of record indicates that 
the Veteran has current eye disorders.  VA treatment records 
noted complaints of difficulty with vision, and note 
complaints of tearing.  And the March 2009 VA compensation 
examiner diagnosed the Veteran with cataracts, pseudophakia, 
refractive error, presbyopia, and history of retinal 
detachment.  See Pond, supra.  

Moreover, lay evidence in the record indicates that the 
Veteran may have experienced an eye disorder during service.  
In his January 2009 Board hearing, the Veteran indicated that 
his in-service exposure to carbon tetrachloride caused him to 
experience vision loss, and watering or tearing in his eyes.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
In support, the Veteran submitted study reports discussing 
harmful effects from carbon tetrachloride exposure.  

The Board notes that a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  
Indeed, the issue of whether exposure to a chemical, over 60 
years ago, could cause an eye disorder is a matter that is 
essentially medical in nature.  But lay testimony is 
competent to establish the presence of observable 
symptomatology.  And in this matter, the Board finds the in-
service vision loss and tearing described by the Veteran to 
be observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Nevertheless, the Board finds service connection unwarranted 
for a vision or eye disorder.  The only medical evidence of 
record to comment on the issue of nexus concludes that the 
Veteran's eye disorders are unrelated to his service.  See 
Pond, supra.  In an opinion accompanying the March 2009 VA 
report, the VA examiner stated that it was not likely that 
the Veteran's service caused his current eye disorders.  
Rather, the examiner attributed the Veteran's problems to the 
ageing process.    

The Board finds this opinion persuasive not merely because it 
is the only medical opinion of record addressing the 
Veteran's claim to nexus, but also because it is consistent 
with the objective evidence of record.  Indeed, service 
treatment records in the claims file are negative for an eye 
disorder.  The Veteran's February 1948 discharge medical 
examination report indicated no eye disorder.  The earliest 
medical evidence of record of a chronic eye or vision 
disorder is found in private treatment records dated in the 
late 1960s and early 1970s.  These records are dated over 20 
years following the Veteran's discharge from service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection).  And the 
Veteran did not file a claim for service connection for an 
eye or vision disorder until his original service connection 
claim was received by VA in August 2001, over 53 years after 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
Veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim). 

As such, service connection for an eye or vision disorder is 
unwarranted here.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for a vision or eye 
disorder is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


